Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 1 of 12 PageID# 202




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



    Rebecca Wood,

                          Plaintiff,
                                                             Civil Action No. l:19-cv-00143
                                                             Hon. Liam G'Grady
    Andrew W.Saul,
    Commissioner ofSocial Security

                          Defendant.




                         MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff Rebecca Wood's objections to Magistrate Judge

Nachmanoffs Report and Recommendation("R&R"), which recommends that the Court deny

Wood's motion for summary judgment and uphold the ruling ofthe Administrative Law Judge

("ALJ"), which rejected Wood's claim for disability insurance benefits imder Title II ofthe

Social Security Act,42 U.S.C. § 423.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       Rebecca Wood's appeal centers on her application for disability benefits following the

onset ofseveral mental and physical ailments in September 2014. Administrative Record

("A.R.")21. For purposes ofthe present motion, Wood alleges that she continues to be afflicted

by several ongoing mental impairments, including anxiety, stress, and mood disorder. Id.

       The Administrative Record contains extensive medical evidence from emergency room
visits, psychiatrist sessions, psychologist sessions, state agency consultant opinions, and Wood's

adjudicatory hearing before the ALJ. See Dkt. 26,at 2-7. This evidence indicates that Wood
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 2 of 12 PageID# 203
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 3 of 12 PageID# 204
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 4 of 12 PageID# 205
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 5 of 12 PageID# 206
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 6 of 12 PageID# 207
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 7 of 12 PageID# 208
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 8 of 12 PageID# 209
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 9 of 12 PageID# 210
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 10 of 12 PageID# 211
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 11 of 12 PageID# 212
Case 1:19-cv-00143-LO-MSN Document 29 Filed 09/15/20 Page 12 of 12 PageID# 213
